Citation Nr: 1515805	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-04 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder with generalized anxiety disorder.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Appeals Management Center in Washington, DC, which granted service connection for major depressive disorder with generalized anxiety disorder with an initial evaluation of 30 percent.   

In addition, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to a service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The record indicates that the Veteran has raised the issue of his unemployability, most recently in his January 2013 Form 9 Substantive Appeal.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA psychiatric examination was in May 2010.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since that examination the Veteran has claimed that his condition has worsened significantly, including in his January 2013 Form 9 Substantive Appeal.  Additionally, the record indicates that the Veteran has since attempted suicide.  As a result, a new examination is warranted to determine the current severity of the Veteran's major depressive disorder symptoms. 

The scheduling of an examination may be somewhat complicated, as the record indicates that the Veteran may currently be incarcerated.  However, the Veteran should be rescheduled for his examination and if he remains in prison the examination should be conducted at his corrections facility if feasible.  In Bolton v. Brown, 8 Vet. App. 185 (1995), the United States Court of Appeals for Veterans Claims (the Court) noted that incarcerated veterans are entitled to the same care and consideration given to other veterans.  Bolton, 8 Vet. App. at 191 (citing Wood v. Derwinski, 1 Vet. App. 190 (1991)).  

The Board finds that the results of the new VA examination are highly probative to the determination of the Veteran's claim for TDIU.  For this reason, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a result, a decision cannot be made on the Veteran's TDIU claim at this time.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional medical treatment he has received for his major depressive disorder.  Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  Take any appropriate steps for the development of the Veteran's TDIU claim.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination at a VA medical facility if it is determined that he is no longer incarcerated.  If the Veteran remains incarcerated, afford the Veteran an appropriate medical examination, if found to be feasible, by an examiner of appropriate expertise who can do the examination on a fee-basis at the corrections facility where the Veteran resides or by a VA employee who can travel to the corrections facility where he resides.

The claims folder (including relevant Virtual VA and VBMS records) and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all protocols for rating major depressive disorder.  

The examiner must opine also comment on the effects that his service connected psychiatric disability (in combination with his other service-connected disabilities) has on his ability to obtain and retain employment.
 
All opinions must be supported by a complete rationale in a typewritten report.  A complete rationale for any opinion offered must be provided.  The examiner(s) should consider the previous VA examinations, the Veteran's lay statements, and any other relevant medical records.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




